 1   CRAIG NEWBY (NV #8591)
     LAURA JACOBSEN (NV #13699)
 2   McDONALD CARANO LLP
     2300 W. Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     cnewby@mcdonaldcarano.com
 5   ljacobsen@mcdonaldcarano.com

 6   Attorneys for Defendants

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10                                                   ***

11    FURNITURE ROYAL, INC., a Nevada
      Corporation,
12                                                         Case No: 2:18-CV-00318-JCM-CWH
                      Plaintiff,
13            vs.                                        STIPULATION AND [PROPOSED]
14                                                       ORDER FOR EXTENSION OF TIME TO
      SCHNADIG INTERNATIONAL CORP.,                      RESPOND TO PLAINTIFF’S MOTION
15    d/b/a CARACOLE, a North Carolina                   TO AMEND COMPLAINT (ECF No. 37)
      Corporation, WAYFAIR, INC., a Delaware
16    Corporation d/b/a WAYFAIR and                      (First Request)
      PERIGOLD,
17

18                    Defendants.

19
20          Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Local Rules IA 6-1 and 6-2, Plaintiff
21   FURNITURE ROYAL, INC., a Nevada Corporation (“Plaintiff”), and Defendant SCHNADIG
22   INTERNATIONAL CORP., d/b/a CARACOLE, a North Carolina Corporation, (“Schnadig”)
23   hereby stipulate and agree that the time for Schnadig to respond to Plaintiff’s Motion to Amend
24   Complaint (ECF No. 37) shall be extended tend (10) days up and to and including May 3, 2019.
25   Schnadig’s response is currently due April 23, 2019. Schnadig requested this extension to which
26   Plaintiff courteously agreed in light of the complexity of the antitrust claims raised in Plaintiff’s
27   Motion to Amend Complaint and attached Proposed Amended Complaint, and due to
28
 1   undersigned counsel’s participation in a short trial set for April 19, 2019. This is the parties’

 2   first request for an extension of Schnadig’s time to respond to the Motion to Amend Complaint.

 3   Dated: April 15, 2019.                         Dated: April 15, 2019.

 4
      CHATTAH LAW GROUP                              MCDONALD CARANO LLP
 5

 6    By: /s/ Sigal Chattah                          By: /s/ Laura Jacobsen
         Sigal Chattah, Esq.                             Craig Newby
 7       5875 S. Rainbow Blvd., #204                     Laura Jacobsen
         Las Vegas, NV 89101                             2300 West Sahara Ave., Suite 1200
 8                                                       Las Vegas, NV 89102
         Attorneys for Plaintiff
 9       Furniture Royal, Inc.                            Attorneys for Defendant
                                                          Schnadig International Corp.
10

11

12                                               ORDER

13          IT IS SO ORDERED.

14

15                                                        ___________________________________
                                                          HONORABLE CARL W. HOFFMAN
16                                                        UNITED STATES MAGISTRATE JUDGE
17                                                                    April 19
                                                          DATED:                                , 2019
18

19

20
21

22

23

24

25

26
27

28
